IN THE SUPREME COURT OF TEXAS

                                 No. 04-1023

                 IN RE  ALLIED CHEMICAL CORPORATION, ET AL.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion to stay consolidated trial setting  and  docket
control  order,  filed  March  7,  2005,  is   granted.     All   underlying
proceedings are stayed in Cause No. C-4885-99-F, styled Alicia  Acevedo,  et
al. v. Union Pacific Railroad Company, et al., in the 332nd  District  Court
of Hidalgo County, Texas, pending further order of this Court.

            Done at the City of Austin, this March 28, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk